Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 6,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00188-CR

                           ELTON BAZILE, JR., Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 400th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 10-DCR-055028


                  MEMORANDUM                          OPINION


      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this court. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.

                                     PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).